PER CURIAM.
The judgment of the Board of Governors of The Florida Bar, dated April 17, 1963, reinstating W. Fred Turner to membership in good standing in The Florida Bar with all the rights and privileges incident to said office and the records and files attached thereto having been duly considered by the Court, it is
Ordered that the aforesaid judgment of the Board of Governors of The Florida Bar be and the same is hereby approved and that the said W. Fred Turner be and he is hereby reinstated to membership in good standing in The Florida Bar with all the rights and privileges incident to said office and the Clerk of this Court is ordered to note this judgment on the roll of attorneys in good standing.
It is so ordered.
ROBERTS, C. J., and THOMAS, DREW, THORNAL and O’CONNELL, JJ., concur.